

EXHIBIT 10.2




























TRANSACTION SYSTEMS ARCHITECTS, INC.


1996 Stock Option Plan
as amended by
the Board of Directors on March 7, 2006




 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





TRANSACTION SYSTEMS ARCHITECTS, INC.
1996 Stock Option Plan


Section 1. Purpose. The purpose of the Transaction Systems Architects, Inc. 1996
Stock Option Plan (the "Plan") is to provide long term incentives and rewards to
employees and directors of Transaction Systems Architects, Inc. (the "Company")
and any Subsidiary of the Company, by providing an opportunity to selected
employees and directors to purchase Common Stock of the Company. By encouraging
stock ownership, the Company seeks to attract and retain employees and directors
and to encourage their best efforts to work at the success of the Company.


Section 2. Definitions. For purposes of this Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.


2.1. “Board of Directors" shall mean the Board of Directors of the Company.


2.2. ”Code” shall mean the Internal Revenue Code of 1986, as amended.


2.3. ”Committee” shall mean the committee of the Board of Directors referred to
in Section 5 hereof.


2.4. ”Common Stock” shall mean the Class A Common Stock of the Company.


2.5. ”Directors” shall mean those non-employee members of the Board of Directors
to whom grants may be made only in accordance with Section 12.


2.6. ”Employee” shall mean, with respect to an ISO or to a Non-Qualified Option,
any person including an officer or employee-director of the Company, who, at the
time an Option is granted to such person hereunder, is actively and customarily
employed for 30 hours or more per week by the Company or any Subsidiary of the
Company including, without limitation, employee-directors and officers.


2.7. ”Fair Market Value” shall mean the closing price (last trade) on the date
in question, as such price is reported by the National Association of Securities
Dealers on the NASDAQ National Market or any successor system for a share of
Common Stock.


***********************************************************
Note:  Shares available in this Plan have subsequently doubled to take into
account a 2-for-1 stock split in June 1996.
***********************************************************


2.8. ”ISO” shall mean an option granted under the Plan which constitutes and
shall be treated as an "incentive stock option" as defined in Section 422A(b) of
the Code.


2.9. “Non-Qualified Option” shall mean an option granted to a Participant
pursuant to the Plan which is intended to be, and qualifies as, a "non-qualified
stock option" as described in Treasury Regulation Section 1.83-7 and which shall
not constitute nor be treated as an ISO.


2.10. ”Option” shall mean any ISO or Non-Qualified Option granted to an Employee
pursuant to this Plan.


2.11. ”Participant” shall mean any Employee or Director to whom an Option is
granted under this Plan.


2.12. ”Subsidiary of the Company” shall have the meaning set forth in Section
424(f) of the Code.


Section 3. Eligibility. Options may be granted to any Employee. Options may be
granted to Directors only in accordance with Section 12. The Committee shall
have the sole authority to select the Employees to whom Options are to be
granted hereunder, and to determine whether an Employee is to be granted a
Non-Qualified Option or an ISO or any combination thereof. No Employee shall
have any right to participate in the Plan. Any Employee selected by the
Committee for participation during any one period will not by virtue of such
participation have the right to be selected as a Participant for any other
period.


Section 4. Common Stock Subject to the Plan.


4.1. The total number of shares of Common Stock for which Options may be granted
under this Plan shall not exceed in the aggregate five hundred four thousand
(504,000) shares of Common Stock. Fifty-four thousand (54,000) shares shall be
made available to Directors in accordance with Section 12. Of the remaining
450,000 shares, no more than one hundred fifty thousand (150,000) shares shall
be granted in any twelve month period to Employees, plus whatever shares for
which Options have not been granted in previous years.


4.2. The shares of Common Stock that may be subject to Options granted under
this Plan may be either authorized and unissued shares or shares reacquired at
any time and now or hereafter held as treasury stock as the Committee may
determine. In the event that any outstanding Option expires or is terminated for
any reason, the shares allocable to the unexercised portion of such Option may
again be subject to an Option granted under this Plan. If any shares of Common
Stock acquired pursuant to the exercise of an Option shall have been repurchased
by the Company, then such shares shall again become available for issuance
pursuant to the Plan.


4.3. Special ISO Limitations.


(a) The aggregate Fair Market Value (determined as of the date an ISO is
granted) of the shares of Common Stock with respect to which ISO’s are
exercisable for the first time by an Employee or Director during any calendar
year (under all Incentive Stock Option Plans of the Company or any Subsidiary of
the Company) shall not exceed $100,000.


(b) No ISO shall be granted to an Employee or Director who, at the time the ISO
is granted, owns (actually or constructively under the provisions of Section
425(d) of the Code) stock representing more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary of the
Company, unless the option price is at least 110% of the Fair Market Value
(determined as of the time the ISO is granted) of the shares of Common Stock
subject to the ISO and the ISO by its terms is not exercisable more than five
years from the date it is granted.


4.4. Notwithstanding any other provision of the Plan, the provisions of Sections
4.3(a) and (b) shall not apply, nor shall be construed to apply, to any
Non-Qualified Option granted under the Plan.


Section 5. Administration of the Plan.


5.1 The Plan shall be administered by the Compensation Committee of the Board of
Directors, or such other committee of the Board as may be directed by the Board
(the "Committee") consisting of no less than two persons. All members of the
committee shall be "disinterested persons" within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934. The Committee shall be appointed from
time to time by, and shall serve at the pleasure of, the Board of Directors.


5.2. The Committee shall have the sole authority and discretion to grant Options
under this Plan and, subject to the limitations set forth in Sections 6 and 12
hereof, to determine the terms and conditions of all Options, including, without
limitation, (i) selecting the Participants who are to be granted Options
hereunder; (ii) designating whether any Option to be granted hereunder is to be
an ISO or a Non-Qualified Option; (iii) establishing the number of shares of
Common Stock that may be issued under each Option; (iv) determining the time and
the conditions subject to which Options may be exercised in whole or in part;
(v) determining the form of the consideration that may be used to purchase
shares of Common Stock upon exercise of any Option (including the circumstances
under which the Company's issued and outstanding shares of Common Stock may be
used by a Participant to exercise an Option); (vi) imposing restrictions and/or
conditions with respect to shares of Common Stock acquired upon exercise of an
Option; (vii) determining the circumstances under which shares of Common Stock
acquired upon exercise of any Option may be subject to repurchase by the
Company; (viii) determining the circumstances and conditions subject to which
shares acquired upon exercise of an Option may be sold or otherwise transferred,
including without limitation, the circumstances and conditions subject to which
a proposed sale of shares of Common Stock acquired upon exercise of an Option
may be subject to the Company's right of first refusal (as well as the terms and
conditions of any such right of first refusal); (ix) establishing a vesting
provision for any Option relating to the time (or the circumstance) when the
Option may be exercised by a Participant, including vesting provisions which may
be contingent upon the Company meeting specified financial goals; (x) requiring
as a minimum vesting that no option may be exercised during the first year from
the date it is granted, that after one year from the date an option is granted,
it may be exercised as to not more than 25 percent of the shares optioned, and
after the expiration of the second, third and fourth years from the date the
option is granted, it may be exercised as to no more than an additional 25
percent of such shares plus any shares as to which the option might theretofore
have been exercised but shall not have been exercised; (xi) accelerating the
time when outstanding Options may be exercised, provided, however, that any
ISO’s shall be "accelerated" within the meaning of Section 425(h) of the Code
and (xii) establishing any other terms, restrictions and/or conditions
applicable to any Option not inconsistent with the provisions of this Plan.


5.3. The Committee shall be authorized to interpret the Plan and may, from time
to time, adopt such rules and regulations, not inconsistent with the provisions
of the Plan, as it may deem advisable to carry out the purpose of this Plan.


5.4. The interpretation and construction by the Committee of any provision of
the Plan, any Option granted hereunder or any agreement evidencing any such
Option shall be final and conclusive upon all parties.


5.5 Only members of the Committee shall vote on any matter affecting the
administration of the Plan or the granting of Options under the Plan.


5.6. All expenses and liabilities incurred by the Committee in the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration of the Plan. The Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. No member of the Board of Directors (or the Committee) shall be liable
for any action, determination or interpretation taken or made in good faith with
respect to the Plan or any Option granted hereunder.


Section 6. Terms and Conditions of Options.


6.1. ISO’s. The terms and conditions of each ISO granted under the Plan shall be
specified by the Committee and shall be set forth in an ISO agreement between
the Company and the Participant in such form as the Committee shall approve. The
terms and conditions of each ISO shall be such that each ISO issued hereunder
shall constitute and shall be treated as an "incentive stock option" as defined
in Section 422A of the Code. The terms and conditions of any ISO granted
hereunder need not be identical to those of any other ISO granted hereunder.


The terms and conditions of each ISO shall include the following:


(a) The option price shall be fixed by the Committee but shall in no event be
less than 100% (or 110% in the case of an Participant referred to in Section
4.3(b) hereof) of the Fair Market Value of the shares of Common Stock subject to
the ISO on the date the ISO is granted.


(b) ISO’s, by their terms, shall not be transferable otherwise than by will or
the laws of descent and distribution, and, during an Optionee's lifetime, an ISO
shall be exercisable only by the Optionee.


(c) The Committee shall fix the term of all ISO’s granted pursuant to the Plan
(including the date on which such ISO shall expire and terminate) provided,
however, that such term shall in no event exceed ten years from the date on
which such ISO is granted (or, in the case of an ISO granted to an Employee
referred to in Section 4.3(b) hereof, such term shall in no event exceed five
years from the date on which such ISO is granted). Each ISO shall be exercisable
in such amount or amounts, under such conditions and at such times or intervals
or in such installments as shall be determined by the Committee in its sole
discretion.


(d) In the event that the Company or any Subsidiary of the Company is required
to withhold any Federal, state, local or foreign taxes in respect of any
compensation income realized by the Participant as a result of any
"disqualifying disposition" of any shares of Common Stock acquired upon exercise
of an ISO granted hereunder, the Company shall deduct from any payments of any
kind otherwise due to such Participant the aggregate amount of such Federal,
state, local or foreign taxes required to be so withheld or, if such payments
are insufficient to satisfy such Federal, state, local or foreign taxes, such
Participant will be required to pay to the Company, or make other arrangements
satisfactory to the Company regarding payment to the Company of, the aggregate
amount of any such taxes. A Participant may use issued and outstanding Common
Stock for the payment of taxes. All matters with respect to the total amount of
taxes to be withheld in respect of any such compensation income shall be
determined by the Committee in its sole discretion.


(e) In the sole discretion of the Committee the terms and conditions of any ISO
or Non-Qualified Option may (but need not) include any of the following
provisions:


(i) In the event a Participant shall cease to be an Employee of the Company or
Subsidiary of the Company for any reason other than as a result of his death or
"disability" (within the meaning of Section 22(e)(3) of the Code), the
unexercised portion of any ISO or Non-Qualified Option held by such Participant
at that time may only be exercised within one month after the date on which the
Participant ceased to be so employed, and only to the extent that the
Participant could have otherwise exercised such ISO or Non-Qualified Option as
of the date on which he ceased to be so employed.


(ii) In the event a Participant shall cease to be an Employee of the Company or
Subsidiary of the Company by reason of his “disability” (within the meaning of
Section 22(e)(3) of the Code), the unexercised portion of any ISO or
Non-Qualified Option held by such Participant at that time may only be exercised
within one year after the date on which the Participant ceased to be so
employed, and to the extent that the Participant could have otherwise exercised
such ISO or Non-Qualified Option if it had been completely exercisable.


(iii) In the event a Participant shall die while employed by the Company or
Subsidiary of the Company (or within a period of one month after ceasing to be
an Employee for any reason other than such "disability" or within a period of
one year after ceasing to be an Employee by reason of such "disability"), the
unexercised portion of any ISO or Non-Qualified Option held by such Participant
at the time of his death may only be exercised within one year after the date of
such Participant's death, and to the extent that the Participant could have
otherwise exercised such ISO or Non-Qualified Option if it had been completely
exercisable. In such event, such ISO or Non-Qualified Option may be exercised by
the executor or administrator of the Participant's estate or by any person or
persons who shall have acquired the ISO or Non-Qualified Option directly from
the Participant by bequest or inheritance.


6.2. Non-Qualified Options. The terms and conditions of each Non-Qualified
Option granted under the Plan shall be specified by the Committee, in its sole
discretion, and shall be set forth in a written option agreement between the
Company and the Participant in such form as the Committee shall approve. The
terms and conditions of each Non-Qualified Option will be such that each
Non-Qualified Option issued hereunder shall not constitute nor be treated as an
"incentive stock option" as defined in Section 422A of the Code and will be a
"non-qualified stock option" for federal income tax purposes. The terms and
conditions of any Non-Qualified Option granted hereunder need not be identical
to those of any other Non-Qualified Option granted hereunder.


The terms and conditions of each Non-Qualified Option Agreement shall include
the following:


(a) The option (exercise) price shall be fixed by the Committee and may be equal
to, more than or less than 100% of the fair market value of the shares of Common
Stock subject to the Non-Qualified Option on the date such Non-Qualified Option
is granted.


(b) The Committee shall fix the term of all Non-Qualified Options granted
pursuant to the Plan (including the date on which such Non-Qualified Option
shall expire and terminate). Each Non-Qualified Option shall be exercisable in
such amount or amounts, under such conditions, and at such times or intervals or
in such installments as shall be determined by the Committee in its sole
discretion.


(c) Non-Qualified Options shall not be transferable otherwise than by will or
the laws of descent and distribution, or pursuant to a domestic relations order
(within the meaning of Rule 16a-12 of the Securities Exchange Act of 1934, as
amended), and during a Participant's lifetime a Non-Qualified Option shall be
exercisable only by the Participant or any permitted transferee.


(d) In the event that the Company is required to withhold any Federal, state,
local or foreign taxes in respect of any compensation income realized by the
Participant in respect of a Non-Qualified Option granted hereunder or in respect
of any shares of Common Stock acquired upon exercise of a Non-Qualified Option,
the Company shall deduct from any payments of any kind otherwise due to such
Participant the aggregate amount of such Federal, state, local or foreign taxes
required to be so withheld or, if such payments are insufficient to satisfy such
Federal, state, local or foreign taxes, or if no such payments are due or to
become due to such Participant, then, such Participant will be required to pay
to the Company, or make other arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of any such taxes. All matters
with respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Committee in its sole discretion.


Section 7. Adjustments.


7.1 In the event that after the adoption of the Plan by the Board of Directors,
the outstanding shares of the Company's Common Stock shall be increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation through
reorganization, merger or consolidation, recapitalization, reclassification,
stock split, split-up, combination or exchange of shares or declaration of any
dividends payable in Common Stock, the Board of Directors shall appropriately
adjust (i) the number of shares of Common Stock (and the option price per share)
subject to the unexercised portion of any outstanding Option (to the nearest
possible full share), provided, however, that the limitations of Section 425 of
the Code shall apply with respect to adjustments made to ISO’s and (ii) the
number of shares of Common Stock for which Options may be granted under this
Plan, as set forth in Section 4.1 hereof, and such adjustments shall be
effective and binding for all purposes of this Plan.


7.2 Notwithstanding the foregoing, in the event of (i) any offer to holders of
the Company's Common Stock generally relating to the acquisition of their
shares, including, without limitation, through purchase, merger or otherwise or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, the Committee may make such adjustment
as it deems equitable in respect of outstanding Options including, without
limitation, the revision or cancellation of any outstanding Options including
providing for full vesting for all outstanding options, except that the
Committee shall have no authority to accelerate the exerciseability of
Directors' Options as described in Section 12. Any such determination by the
Committee shall be effective and binding for all purposes of this Plan.


Section 8. Effect of the Plan on Employment Relationship. Neither this Plan nor
any Option granted hereunder to a Participant shall be construed as conferring
upon such Participant any right to continue in the employ of the Company or the
service of the Company or any Subsidiary of the Company as the case may be, or
limit in any respect the right of the Company or any Subsidiary of the Company
to terminate such Participant's employment or other relationship with the
Company or any Subsidiary of the Company, as the case may be, at any time.


Section 9. Amendment of the Plan. The Board of Directors may amend the Plan from
time to time as it deems desirable; provided, however, that, without the
approval of the holders of a majority of the outstanding stock of the Company
present or represented and entitled to vote thereon at a meeting, the Board of
Directors may not amend the Plan (i) to increase materially the benefits
accruing to participants under the Plan, (ii) to increase materially (except for
increases due to adjustments in accordance with Section 7 hereof) the aggregate
number of shares of Common Stock for which Options may be granted hereunder or
(iii) to modify materially the requirements as to eligibility for participation
in the Plan.


Section 10. Termination of the Plan. The Board of Directors may terminate the
Plan at any time. Unless the Plan shall theretofore have been terminated by the
Board of Directors, the Plan shall terminate ten years after the date of its
initial approval by the stockholders of the Company. No Option may be granted
hereunder after termination of the Plan. The termination or amendment of the
Plan shall not alter or impair any rights or obligations under any Option
theretofore granted under the Plan.




Section 11. Grant of Options and Substitution and Re-pricing of Previously
Granted Options. Options may be granted, at the discretion of the Committee, in
substitution for Options previously granted pursuant to the Plan, provided that
any option so granted shall be exercisable at a new price which is not less than
100 percent of the Fair Market Value of the Common Stock on the date on which
the replacement Options were granted. The Option agreement evidencing the
replacement Options may, in the discretion of the Committee, contain the same
terms and conditions, including, without limitation, the same vesting schedule
as the agreement evidencing the original award. The Committee may, also, in its
discretion, amend the terms of any Option agreement, with the consent of the
affected Participant, provided that the Option price of the shares remaining
subject to the original award shall be reestablished at a price not less than
100 percent of the Fair Market Value of the Common Stock on the effective date
of the amendment. No modification of any other term or provision of any stock
option agreement which is amended in accordance with the foregoing shall be
required, although the Committee may, in its discretion, make such further
modifications of any stock option agreement as are not inconsistent with or
prohibited by the Plan.


Section 12. Directors’ Options. A person who is not an employee of the Company
or any Subsidiary of the Company and who is elected to serve on the Board of
Directors of the Company commencing subsequent to the Effective Date of the Plan
shall receive Options to purchase Ten Thousand (10,000) shares of Common Stock
upon election to the Board of Directors. Each such Director shall also receive
Options for two thousand (2,000) additional shares of Common Stock on the
anniversary of his or her election to the Board in each of the four succeeding
years so long as he or she remains a member of the Board of Directors on that
next anniversary date.


No options granted hereunder may be exercised during the first year from the
date it is granted; after one year from the date an Option is granted, it may be
exercised as to not more than twenty percent (20%) of the shares optioned and
after the expiration of the second, third, fourth, and fifth years from the date
the Option is granted, it may be exercised as to no more than an additional
twenty percent (20%) of such shares plus any shares as to which the Option might
theretofore have been exercisable but shall not have been exercised.


12.1. Forfeiture of Options. Except as provided in Section 12.2 hereof, all
Options granted to a Director shall automatically be forfeited by such person at
the time such person shall cease to be a Director.


12.2. Exercise Period After Retirement. Upon Retirement, a Director may exercise
the exercisable options within 30 days after Retirement. The term "Retirement"
means the termination of a Director's service on the Board, including
resignation or not standing for election with the approval of the Board but
shall not include any termination of service from an act of (a) fraud or
intentional misrepresentation or (b) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
majority-owned subsidiary of the Company, by such Director. The determination of
whether termination results from such act shall be made by the Board of
Directors, whose determination shall be conclusive.


Section 13. Effective Date of the Plan. This Plan shall be effective as of April
1, 1996.